PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 9,337,584
Issue Date: May 10, 2016
Application No. 14/547,165
Filed: November 19, 2014
For: PATCH CORD HAVING A PLUG CONTACT WITH A SIGNAL INJECTION POINT IN ITS MIDDLE
:
:
:                        ON PETITION
:
:



This is a decision on the petition under 37 CFR 1.378(b), filed June 23, 2021 to accept the unintentionally delayed payment of a maintenance fee for the above-identified patent.

The present request is not signed by an attorney/agent of record. However, in accordance with 37 CFR 1.34(a), the signature of Steven C. Bruess appearing on the request shall constitute a representation to the United States Patent and Trademark Office that he or she is authorized to represent the particular party on whose behalf he or she acts

The above patent expired for failure to timely submit the 3½ year maintenance fee by 
May 11, 2020. However, since petitioner has demonstrated to the satisfaction of the Commissioner that the delay in timely paying the maintenance fee was unintentional, the petition under 37 CFR 1.378(b) is hereby GRANTED.

The maintenance fee is hereby accepted and the above-identified patent is reinstated as of the mail date of this decision.

It is not apparent whether the person signing the statement of unintentional delay was in a position to have firsthand or direct knowledge of the facts and circumstances of the delay at issue.  Nevertheless, such statement is being treated as having been made as the result of a reasonable inquiry into the facts and circumstances of such delay.  In the event that such an inquiry has not been made, petitioner must make such an inquiry.  If such inquiry results in the discovery that the delay in paying the maintenance fee under 37 CFR 1.378(b) was intentional, petitioner must notify the Office. See 37 CFR 11.18.








/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions